McCLENDON, J.,
concurring in part.
1, Blake International, in its second amended petition, seeks an order requiring “defendant to facilitate and execute a Quality Jobs contract with Blake International.” In essence, Blake International is seeking mandamus relief. Mandamus will not lie in matters, in which discretion and evaluation of evidence must be exercised. Fire Protection Dist. Six v. City of Baton Rouge Dept., of Public Works, 03-1205 (La.App. 1 Cir. 12/31/03), 868 So.2d 770, 772, writ denied, 04-0299 (La.4/8/04), 870 So.2d 270. The remedy is not available to command the performance of an act that contains any element of discretion, however slight. Mandamus is to be used only when there is a clear and specific legal right to be enforced or a duty that ought to be performed. ’It never issues in doubtful cases. Id. Because the Louisiana Board of Commerce and Industry is afforded discretion under the facts of this case, Blake International is not entitled to mandamus relief. See LSA-R.S. 51:2454(A). Therefore, I concur with the result reached by the majority.